Title: To John Adams from C. W. F. Dumas, 1 November 1780
From: Dumas, Charles William Frederic
To: Adams, John


      
       Monsieur
       La Haie 1er. Nov. 1780
      
      Quoique j’aie eu l’honneur de vous écrire depuis la faveur de votre Lettre du 4e., je dois néanmoins me souvenir que je n’y ai proprement pas répondu. Je n’ai pu me procurer une Copie de la Dépêche de Petersbourg, parce que les Plenipotentiaires ont exigé qu’elle ne fût point communiquée. Mais elle porte en Substance 1º. une Convention proposée par l’Impératrice de Russie, où, aux 5 articles connus, entre les Cours du Nord, cette Princesse, dans 2 ou 3 articles de plus, sans vouloir proprement rien garantir à la République, lui assure néanmoins son secours au cas qu’elle soit attaquée en haine de la dite convention: 2º. que l’Envoyé d’Angleterre à Petersbourg a déclaré à l’Impératrice, que la Grande Bretagne respectera la navigation de la neutralité armée, pourvu que cette république ici en soit exclue: 3º. que l’Envoyé de Prusse les a assurés que le Roi son Maître accedera à la Neutralité armée: 4º. Un article séparé de la Convention, que lorsque la Neutralité armée aura pris toute sa consistence, elle pourra procurer la paix en offrant sa Médiation aux Puissances belligérantes.
      Au reste, il n’y a pas encore de Congrès formé à Petersbourg; mais il n’est pas impossible qu’il s’y en forme un, lorsque les choses seront parvenues à une certaine maturité: et dans ce cas il seroit certainement nécessaire qu’il y eût, comme vous dites, un Ministre Américain, dès qu’il s’y agiroit d’une Pacification générale, c’est-à-dire, de l’ancien et du Nouveau monde. Mais, encore une fois, il n’y a pas encore de Congrès à Petersbourg, et jusqu’ici il n’en a pas même été question. Je vous ai seulement marqué, dans celle de mes Lettres qui a occasionné la vôtre, qu’il regne un concert (ou une intelligence) manifeste entre les Ministres étrangers (excepté celui d’Angleterre) et le Cabinet de Petersbourg, pour parvenir au grand but de l’Impératrice, qui est d’affranchir toutes les mers de la prétention de toute Puissance qui voudroit y dominer seule, et inquiéter la navigation des Neutres toutes les fois qu’elle seroit en guerre.
      
      J’apprendrai avec bien du plaisir, Monsieur, que vous jouissez d’une parfaite santé; et j’espere d’en être témoin oculaire, dès que l’Assemblée d’Hollande ici se sera séparée: ce qui vraisemblablement aura lieu dans peu de jours.
      Au reste, vous aurez déjà appris la résolution prise par la Province d’Hollande d’accéder à cette Neutralité. Il s’agit que les 6 autres prennent la même résolution. Deux ou trois l’ont déjà fait. Mais il faut que les autres le fassent aussi, sans quoi rien ne pourra se conclure.
      Je suis, Monsieur, avec un grand respect, Votre très-humble & très-obéissant serviteur,
      
       Dumas
      
      
       Si vous savez quelque chose de l’état de Mr. Lawrens, depuis qu’il est enfermé à la Tour; je vous supplie de m’en faire part. Americanus sum, nec quidquam Americani a me alienum puto. Patior cum illis ita ut olim gavisurus cum iisdem.
      
     